 1
 2
 3
 4
 5
 6
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    TRAVON LEON FREEMAN,                              No. 2:16-CV-00705-MCE-DMC-P
12                        Plaintiff,
13            v.                                        ORDER
14    E. LYNCH, et al.,
15                        Defendants.
16

17          Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to 42 U.S.C.

18   § 1983. The matter was referred to a United States Magistrate Judge pursuant to Eastern District

19   of California local rules.

20          On September 5, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on the parties and which contained notice that the parties may file objections

22   within the time specified therein. ECF No. 78. Timely objections to the findings and

23   recommendations have been filed. ECF No. 80.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304(f), this

25   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   Court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   ///
                                                       1
 1                Accordingly, IT IS HEREBY ORDERED that:
 2                1.    The findings and recommendations filed September 5, 2019 (ECF No. 78),
 3   are ADOPTED in full;
 4                2.    Defendant Linggi is DISMISSED for failure to state a claim;
 5                3.    Defendant Lynch’s motion for summary judgment (ECF No. 68) is
 6   GRANTED; and
 7                4.    The Clerk of the Court is directed to enter judgment and close this file.
 8         IT IS SO ORDERED.
 9   Dated: November 19, 2019
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                   2
